Citation Nr: 1023388	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, claimed as chronic fatigue.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to 
June 1981, March 1984 to March 1985, and November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
residuals of perirectal abscess, assigning a noncompensable 
evaluation, and tinea corpis of the posterior neck, assigning 
a non compensable evaluation; and denied service connection 
for left shoulder supraspinatus/biceps tendonitis and 
obstructive sleep apnea, claimed as chronic fatigue.  In 
May 2008, the Veteran submitted a notice of disagreement as 
to the obstructive sleep apnea issue and subsequently 
perfected his appeal in July 2008.

In May 1992, the Veteran filed a claim of entitlement to 
service connection for increased occurrence of head colds, 
post nasal drip, and sore throats; occasional rashes; an 
increase in joint pain, particularly in the shoulders and 
lower extremities; occasional chest pressure or discomfort; 
and easy fatigue.  Although a claim of entitlement to service 
connection for obstructive sleep apnea (claimed as chronic 
fatigue) has since been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the remaining claims have yet to be 
adjudicated.  Additionally, in October 2009, the Veteran 
submitted a claim of entitlement to service connection for 
irritable bowel syndrome.  This issue has also not yet been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for obstructive sleep 
apnea, claimed as chronic fatigue.

In October 2009, the Veteran submitted an October 2009 
private treatment record from Dr. M. D. U., regarding his 
sleep apnea and symptoms of fatigue.  This evidence, though 
pertinent to the Veteran's claim, has not been considered by 
the AOJ.  Further, the Veteran has not submitted a waiver of 
the AOJ's initial consideration of this evidence.  In fact, 
the Veteran specifically requested that the evidence be 
reviewed before sending his appeal to the Board.  In these 
circumstances, the law requires that the Board return the 
appeal to the AOJ for initial consideration of the new 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) 
(2009).

Additionally, upon review of the claims file, the Board finds 
that a new VA examination is warranted.  The Veteran was 
afforded a VA examination in December 2006.  At that time, 
the examiner did not appear to acknowledge the Veteran's 
May 1992 claim, indicating symptoms of easy fatigue at that 
time.  Additionally, May 2008 lay statements from the 
Veteran's sisters, sister-in-law, and wife, reporting the 
Veteran's symptoms of fatigue since his separation from 
service, were not yet of record and not considered by the 
December 2006 examiner.  As this evidence indicating a 
continuity of symptomatology was not been addressed by the 
December 2006 examiner, the examination is not adequate to 
render a decision on entitlement to service connection for 
obstructive sleep apnea, claimed as chronic fatigue.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Veteran must be afforded a new VA examination 
to determine the etiology of his obstructive sleep apnea, 
claimed as chronic fatigue.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for obstructive sleep apnea, claimed as 
chronic fatigue, must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
with an appropriate examiner in order to 
determine the nature and etiology of any 
sleep disorder(s) present.  All indicated 
studies should be performed.  The claims 
folder should be provided to the examiner 
for review of pertinent documents therein 
in connection with the examination, 
including the lay statements and May 1992 
claim indicating a continuity of 
symptomatology.  The examination report 
should reflect that such a review was 
conducted.  The examiner should 
specifically identify any diagnoses that 
the Veteran has related to his complaints 
of fatigue, and provide an opinion as to 
the likelihood that each diagnosis is 
causally related to his active duty 
service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for obstructive sleep apnea, 
claimed as chronic fatigue, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

